MEMORANDUM **
Maria Carmela Ventura Guzman and Francisco Javier Pinto Gonzalez petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we deny the petition for review.
The BIA considered the new evidence regarding petitioners’ daughter Teresa and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law.”). Petitioners’ contention that the BIA decision was improperly conclusory is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.